Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Non-elected without traverse claims 21-27 and 38 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicants amended the claims. The amendment obviated the rejections under 35 USC 112 made in the previous Office action.
The amendment also obviated the art rejections made in the previous Office action.
WO 2013/035415 applied in the previous Office action is still considered to be the closest prior art with respect to the instant claims.
The referenced document teaches a method of cleaning a chuck with a chuck cleaner comprising bringing the adhesive layer of the chuck cleaner in contact with a 
The referenced document teaches the use of 
a chuck cleaner including a support, an adhesive layer and a support substrate provided between the support and the adhesive layer, the support including first and second raised portions disposed at opposed perimeter portions thereof, a plurality of third raised portions, and a plurality of recessed portions defined between respective adjacent third raised portions as well as between the first and the second raised portions and the third raised portions, peripheral portions of the support substrate being fixed to the first and second raised portions of the support.
However, WO 2013/035415 does not teach the use of the chuck cleaner with the support substrate including a first region fixed to the first raised portion, a second region fixed to the second raised portion, third regions provided between the first region and the second region and having variable distance from the third raised portions.
WO 2013/035415 also fails to teach the use of the chuck cleaner with a total area of the first raised portion, the second raised portion and the third raised portions being smaller than an area of the recessed portions. WO 2013/035415 teaches the use of grooves as the recessed portions on the support or roughen surface of the support. 
No teaching or suggestion to modify WO 2013/035415 to arrive to the claimed method has been found.
No more relevant documents have been found.
Claims 28-35 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711